DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Preliminary Amendment, filed 11 March 2019, the status of the claims is as follows:
Claims 21-40 are new; and
Claims 1-20 are cancelled.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical 
5.	Claims 21-25, 29, 31-35, 38, and 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sloan et al., U.S. Patent Application Publication No. 2012/0232520 A1 (“Sloan”).
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	As to Claim 21, Sloan teaches the following:
A method of operating an electronic device in an analyte monitoring system (see “In view of the foregoing, in accordance with the various embodiments of the present disclosure, there are provided methods, devices and/or systems for providing a medication dosage calculation function into a health monitor device, such as a blood glucose meter, configured to perform data analysis and management based on, for example, the glucose level detected using the health monitor device. ” in para. [0004]), comprising:

exiting the insulin dose calculation screen before logging a calculated dose that is based on a result of a first analyte measurement (see “Referring again to FIG. 3, if it is determined that the patient has selected not to have the medication dosage determination performed, then the determined analyte value is displayed and/or stored (360), e.g., in memory of the health monitor device, and the routine terminates. For example, in one embodiment, the controller unit 210 (FIG. 2) may be configured to store the determined analyte value in the data storage unit 260 with associated time and/or date information of when the analyte value determination is performed.” in para. [0068]);
permitting logging of the calculated dose for a predetermined period of time (see “Referring back to FIG. 4, after the execution of the selected medication dosage calculation routine (430), the calculated medication dosage amount is stored (440) in the data storage unit 260, and the calculated medication dosage amount is output displayed to the patient (450) on the display unit 120 of the health monitor device with a medication dose calculation function 100, or audibly if the health monitor device is so configured. In certain embodiments, storing and output displaying the calculated medication dosage amount may be substantially concurrently performed, rather than sequentially.” in para. [0074]); and
preventing logging of the calculated dose after the predetermined period of time (see “In some embodiments, the health monitor device may include a second type of bolus calculator lockout, where the bolus calculator is partially deactivated. For example, the bolus calculator may be locked out for a predetermined time period following the logging and/or administration of an insulin dose amount. The bolus calculator may be partially deactivated, such that the bolus calculator is not enabled to calculate an additional correction bolus in addition to the previously administered bolus dosage amount, but is still enabled to calculate a recommended bolus dosage amount to compensate for additional carbohydrates consumed (e.g., a meal bolus). In some cases, the bolus calculator is locked out for a predetermined time period following the administration of an insulin dose amount, such as 1 hour or more, 2 hours or more, 3 hours or more, 4 hours or more, 5 hours or more, or 6 hours or more following the administration of an insulin dose amount.” in para. [0381]; and see “By "lockout" is meant that the bolus calculator is deactivated or partially deactivated for a predetermined period of time. For instance, if the health monitor device displays an option to select the bolus calculator, then the option may be unselectable (e.g., "grayed out") or may not be displayed during the lockout time period.” in para. [0379]).
	As to Claim 22, Sloan teaches the following:
wherein the screen comprises the calculated dose (see “… the calculated medication dosage amount is output displayed to the patient (450) on the display unit 120 of the health monitor device with a medication dose calculation function 100, … ” in para. [0074]).
	As to Claim 23, Sloan teaches the following:
wherein the insulin dose calculation screen enables logging of the calculated dose (see “Referring back to FIG. 4, after the execution of the selected medication dosage calculation routine (430), the calculated medication dosage amount is stored (440) in the data storage unit 260, … ” in para. [0074]).
	As to Claim 24, Sloan teaches the following:
wherein the insulin dose calculation screen enables adjusting the calculated dose (see “In some cases, an adjusted dose level is determined as described herein and the health monitor device 600 may request to confirm the adjusted dose level. The health monitor device may request an input command from the user, where the input command is either an acknowledgment confirming the adjusted dose level or a rejection of the adjusted dose level. In certain cases, if the input command is an acknowledgment confirming the adjusted dose level, then the adjusted dose level may replace the current dose level and may be stored in the memory 670 of the health monitor device 600 as a new current dose level. Subsequent determinations of an adjusted dose level may use the new current dose level to determine a subsequent adjusted dose level based on subsequently obtained analyte concentrations, as described above.” in para. [0136]).
	As to Claim 25, Sloan teaches the following:
wherein the insulin dose calculation screen is exited by powering the electronic device off (see “…an auto off alert, which may indicate that the medication delivery device has or will automatically turn off; … ” in para. [0371]).
	As to Claim 29, Sloan teaches the following:
receiving an indication to log the calculated dose to a logbook (see “ Alternatively, in the case of calculating a dual bolus of insulin, the patient is prompted to provide, in addition to a dose amount, time duration information for the extended portion of the bolus dosage to be infused or otherwise delivered to the patient. ” in para. [0073]); and 
associating the calculated dose with the first analyte measurement and with a time the first analyte measurement was performed (see “ In this manner, in one embodiment of the present disclosure, the health monitor device with a medication dose calculation function 100 may be programmed or configured to automatically enter into the medication determination mode upon completion of the fluid sample analysis for analyte level determination.” in para. [0076]).
	As to Claim 31, Sloan teaches the following:
An electronic device (see “In view of the foregoing, in accordance with the various embodiments of the present disclosure, there are provided methods, devices and/or systems for providing a medication dosage calculation function into a health monitor device, such as a blood glucose meter, configured to perform data analysis and management based on, for example, the glucose level detected using the health monitor device. ” in para. [0004]), comprising: 
a display (“display unit”) 120; and 
processor circuitry (“controller unit”) 210 operably coupled with the display and configured to: 
cause display of an insulin dose calculation screen on the display (see “Referring back to FIG. 3, after determining the analyte level and displaying the measured analyte level to the patient (330), a prompt command is generated and output to the patient to select if the medication dosage calculation is desired (340). More specifically, in one embodiment of the present disclosure, the controller unit 210 (FIG. 2) is configured to generate a command and display in the display unit 120 to query the user as to whether a medication dosage calculation determination is desired by the patient. ” in para. [0067]); 
permit, after the insulin dose calculation screen is exited and before a calculated dose is logged (see “Referring again to FIG. 3, if it is determined that the patient has selected not to have the medication dosage determination performed, then the determined analyte value is displayed and/or stored (360), e.g., in memory of the health monitor device, and the routine terminates. For example, in one embodiment, the controller unit 210 (FIG. 2) may be configured to store the determined analyte value in the data storage unit 260 with associated time and/or date information of when the analyte value determination is performed.” in para. [0068]), a logging of the calculated dose if a predetermined period of time has not lapsed (see “Referring back to FIG. 4, after the execution of the selected medication dosage calculation routine (430), the calculated medication dosage amount is stored (440) in the data storage unit 260, and the calculated medication dosage amount is output displayed to the patient (450) on the display unit 120 of the health monitor device with a medication dose calculation function 100, or audibly if the health monitor device is so configured. In certain embodiments, storing and output displaying the calculated medication dosage amount may be substantially concurrently performed, rather than sequentially.” in para. [0074]), wherein the calculated dose is based on a result of a first analyte measurement (see para. [0068]); and 
prevent the logging of the calculated dose after the predetermined period of time has lapsed (see “In some embodiments, the health monitor device may include a second type of bolus calculator lockout, where the bolus calculator is partially deactivated. For example, the bolus calculator may be locked out for a predetermined time period following the logging and/or administration of an insulin dose amount. The bolus calculator may be partially deactivated, such that the bolus calculator is not enabled to calculate an additional correction bolus in addition to the previously administered bolus dosage amount, but is still enabled to calculate a recommended bolus dosage amount to compensate for additional carbohydrates consumed (e.g., a meal bolus). In some cases, the bolus calculator is locked out for a predetermined time period following the administration of an insulin dose amount, such as 1 hour or more, 2 hours or more, 3 hours or more, 4 hours or more, 5 hours or more, or 6 hours or more following the administration of an insulin dose amount.” in para. [0381]; and see “By "lockout" is meant that the bolus calculator is deactivated or partially deactivated for a predetermined period of time. For instance, if the health monitor device displays an option to select the bolus calculator, then the option may be unselectable (e.g., "grayed out") or may not be displayed during the lockout time period.” in para. [0379]).
	As to Claim 32, Sloan teaches the following:
wherein the insulin dose calculation screen comprises the calculated dose  (see “… the calculated medication dosage amount is output displayed to the patient (450) on the display unit 120 of the health monitor device with a medication dose calculation function 100, … ” in para. [0074]). 
	As to Claim 33, Sloan teaches the following:
wherein the insulin dose calculation screen enables logging of the calculated dose (see “Referring back to FIG. 4, after the execution of the selected medication dosage calculation routine (430), the calculated medication dosage amount is stored (440) in the data storage unit 260, … ” in para. [0074]).
	As to Claim 34, Sloan teaches the following:
wherein the insulin dose calculation screen enables adjusting the calculated dose (see “In some cases, an adjusted dose level is determined as described herein and the health monitor device 600 may request to confirm the adjusted dose level. The health monitor device may request an input command from the user, where the input command is either an acknowledgment confirming the adjusted dose level or a rejection of the adjusted dose level. In certain cases, if the input command is an acknowledgment confirming the adjusted dose level, then the adjusted dose level may replace the current dose level and may be stored in the memory 670 of the health monitor device 600 as a new current dose level. Subsequent determinations of an adjusted dose level may use the new current dose level to determine a subsequent adjusted dose level based on subsequently obtained analyte concentrations, as described above.” in para. [0136]).
As to Claim 35, Sloan teaches the following:
wherein the processor circuitry is configured to cause display of the insulin dose calculation screen if the analyte monitoring device is powered off and back on before lapse of the predetermined period of time (see “…an auto off alert, which may indicate that the medication delivery device has or will automatically turn off; … ” in para. [0371]).
As to Claim 38, Sloan teaches the following:
wherein the processor circuitry is configured to associate the calculated dose with the first analyte measurement and with a time the first analyte measurement was performed (see “ In this manner, in one embodiment of the present disclosure, the health monitor device with a medication dose calculation function 100 may be programmed or configured to automatically enter into the medication determination mode upon completion of the fluid sample analysis for analyte level determination.” in para. [0076]).
As to Claim 40, Sloan teaches the following:
a memory (“ memory device”) 670 operably coupled with the processor 210, the memory comprising a plurality of instructions that, when executed, cause the processor 210 to (see “Also incorporated within the housing 610 of the health monitor device 600 may be a processor 660 (FIG. 6B) and a memory device 670 (FIG. 6B).  The memory device 670 (FIG. 6B) may store raw and/or analyzed data as well as store instructions which, when executed by the processor 660 (FIG. 6B), may provide, among others, instructions to the display unit 620, and may be used for analysis functions, such as analyte concentration analysis and medication dosage calculations.” in para. [0081]): 
display the insulin dose calculation screen (see “Referring back to FIG. 3, after determining the analyte level and displaying the measured analyte level to the patient (330), a prompt command is generated and output to the patient to select if the medication dosage calculation is desired (340). More specifically, in one embodiment of the present disclosure, the controller unit 210 (FIG. 2) is configured to generate a command and display in the display unit 120 to query the user as to whether a medication dosage calculation determination is desired by the patient. ” in para. [0067]); 
permit, after the insulin dose calculation screen is exited and before the calculated dose is logged (see “Referring again to FIG. 3, if it is determined that the patient has selected not to have the medication dosage determination performed, then the determined analyte value is displayed and/or stored (360), e.g., in memory of the health monitor device, and the routine terminates. For example, in one embodiment, the controller unit 210 (FIG. 2) may be configured to store the determined analyte value in the data storage unit 260 with associated time and/or date information of when the analyte value determination is performed.” in para. [0068]), the logging of the calculated dose if the predetermined period of time has not lapsed (see “Referring back to FIG. 4, after the execution of the selected medication dosage calculation routine (430), the calculated medication dosage amount is stored (440) in the data storage unit 260, and the calculated medication dosage amount is output displayed to the patient (450) on the display unit 120 of the health monitor device with a medication dose calculation function 100, or audibly if the health monitor device is so configured. In certain embodiments, storing and output displaying the calculated medication dosage amount may be substantially concurrently performed, rather than sequentially.” in para. [0074]); and 
prevent the logging of the calculated dose after the predetermined period of time has lapsed (see “In some embodiments, the health monitor device may include a second type of bolus calculator lockout, where the bolus calculator is partially deactivated. For example, the bolus calculator may be locked out for a predetermined time period following the logging and/or administration of an insulin dose amount. The bolus calculator may be partially deactivated, such that the bolus calculator is not enabled to calculate an additional correction bolus in addition to the previously administered bolus dosage amount, but is still enabled to calculate a recommended bolus dosage amount to compensate for additional carbohydrates consumed (e.g., a meal bolus). In some cases, the bolus calculator is locked out for a predetermined time period following the administration of an insulin dose amount, such as 1 hour or more, 2 hours or more, 3 hours or more, 4 hours or more, 5 hours or more, or 6 hours or more following the administration of an insulin dose amount.” in para. [0381]; and see “By "lockout" is meant that the bolus calculator is deactivated or partially deactivated for a predetermined period of time. For instance, if the health monitor device displays an option to select the bolus calculator, then the option may be unselectable (e.g., "grayed out") or may not be displayed during the lockout time period.” in para. [0379]).
Allowable Subject Matter
6.	Claims 26-28, 30, 36, 37, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 26 and 27, neither Sloan nor the prior art of record teaches the method of base claim 25, including the following, in combination of the base claim:
powering the electronic device back on after the electronic device was powered off; and
displaying the insulin dose calculation screen if powering the electronic device back on occurs before lapse of the predetermined period of time.
As to Claim 28, neither Sloan nor the prior art of record teaches the method of base claim 25, including the following, in combination of the base claim:
powering the electronic device back on after the electronic device was powered off; and 
displaying a screen that prompts for a second analyte measurement if powering the electronic device back on occurs after lapse of the predetermined period of time.
As to Claim 30, neither Sloan nor the prior art of record teaches the method of base claim 29, including the following, in combination of the base claim:
starting a countdown for an estimated amount of insulin remaining in-body at a time of logging the calculated dose.
As to Claims 36 and 37, neither Sloan nor the prior art of record teaches the electronic device of base claim 31, including the following, in combination of the base claim:
wherein the processor circuitry is configured to save the insulin dose calculation screen if the analyte monitoring device is powered off while the insulin dose calculation screen is displayed.
As to Claim 39, neither Sloan nor the prior art of record teaches the electronic device of base claim 38, including the following, in combination of the base claim:
wherein the processor circuitry is configured to start a countdown for an estimated amount of insulin remaining in-body at a time of logging the calculated dose.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/09/2022